Order entered November 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00336-CR
                               No. 05-20-00482-CR

                    DALTON LAMONT CROSS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F17-45539-J & F18-59761-J

                                     ORDER

      Before the Court is the State’s November 24, 2020 first motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief be filed no later than December 28, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE